Franklin App. No. 10AP-358, 2011-Ohio-81. This cause came on for further consideration upon the filing of appellant’s motion for reconsideration.
Upon review of the notice of appeal, memorandum in support of jurisdiction, and motion for reconsideration, it is evident that John R. Wylie, Charles R. Watkins, Arthur T. Susman, and Glenn L. Hara have not filed timely motions for admission pro hac vice pursuant to S.Ct.Prac.R. 1.2. Therefore, it is ordered by the court, sua sponte, that John R. Wylie, Charles R. Watkins, Arthur T. Susman, and Glenn L. Hara are stricken from the notice of appeal, memorandum in support of jurisdiction, and motion for reconsideration for failure to comply with S.CtPrac.R. 1.2 and Gov.Bar R. XII(2)(A)(6)(a)(e).